Appellant was convicted for violating the Sunday law, and his punishment assessed at a fine of $20. The charging part of the indictment is as follows: "That Lige Hall, who was then and there the agent and employe of John Faulkner, who was then and there a merchant and a grocer and a dealer in goods, wares, and merchandise, and as such agent and employe he, the said Lige Hall, did then and there unlawfully and willfully open and permit his store and place of business to be open for the purpose of traffic, and did then and there sell and barter to Cap Wilson certain goods, wares, merchandise, and articles of trade, to wit, whisky," etc. A similar indictment was approved in Brown v. State (Texas Criminal Appeals), 44 Southwestern Reporter, 176.
Appellant complains that the evidence is insufficient to sustain the verdict, and that the verdict is contrary to the law and the evidence. In his brief, under this assignment appellant strenuously insists the agency of appellant is not proved; that is, the indictment charges *Page 424 
appellant with being the agent and employe of John Faulkner, and in fact he was no such agent. Without rehearsing the evidence, the facts show appellant was behind the bar when prosecutor entered and gave him 25 cents for a half pint of whisky, which appellant delivered to him; that there were other people in the house; and that it was on Sunday. It is true Faulkner swears he was was not his agent, but the jurors were the judges of the credibility of the witnesses, and of the facts and circumstances proved. We think they were warranted, under the facts, in finding appellant was the agent of John Faulkner. No error appearing in the record, the judgment is affirmed.
Affirmed.